Citation Nr: 0926983	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-06 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the Veteran for the purpose of receiving VA death 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her brother

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
February 1968.  The Veteran died in August 2004.  The 
appellant contends that she is the Veteran's surviving spouse 
for VA purposes.  

This claim is contested insofar as [redacted], who also 
claims to be the Veteran's surviving spouse, also filed a 
claim for benefits as a result of the death of the Veteran.  
An administrative decision by the RO dated in January 2005 
recognized [redacted] as the Veteran's surviving spouse for 
VA benefits purposes.  [redacted] was granted basic 
eligibility to Dependent's Educational Assistance (DEA) as 
the widow of the Veteran by the RO in a decision dated in 
January 2005.  However, Dependency and Indemnity Compensation 
(DIC) was denied, insofar as the criteria for the award of 
that benefit were not met.  The appellant was granted burial 
benefits for the Veteran in a separate decision.

The appellant and her brother testified at a video 
teleconference hearing before the undersigned member of the 
Board in May 2008.

This matter initially came before the Board of Veterans' 
Appeals (Board) in July 2008 on an appeal from a decision of 
the Regional Office (RO) in Philadelphia, Pennsylvania which 
found that the appellant was not the proper claimant for DIC 
benefits, for which she had applied.  The matter was remanded 
for further development, as well as to ensure that the 
procedures applicable to contested claims were followed.

The additional development prescribed in the Board's July 
2008 remand having been completed, this case was returned to 
the Board for appellate disposition.


FINDINGS OF FACT

1.  The Veteran married [redacted] (or [redacted]), also known 
as [redacted], in April 1969.  There is no evidence of any 
legal impediment to this marriage.

2.  In or about 1978, the Veteran left his wife, [redacted], 
and their son, but he did not thereafter obtain a divorce 
ending the parties' marriage.

3.  In August 1979, the Veteran married the appellant.  The 
parties' marriage certificate states that the Veteran was not 
previously married.

4.  The Veteran and the appellant lived together as husband 
and wife until the death of the Veteran in August 2004.

5.  [redacted] is still living and there is no evidence that 
she obtained a divorce or annulment ending her marriage to 
the Veteran.

6.  [redacted] filed a claim for benefits as a result of the 
death of the Veteran in September 2004 and was thereafter 
awarded DEA.


CONCLUSIONS OF LAW

1.  The marriage of the appellant and the Veteran was invalid 
by reason of a legal impediment thereto, specifically, the 
Veteran's preexisting marriage to [redacted]  Int'l Painters 
and Allied Trades Indus. Pension Fund v. Calabro, 312 
F.Supp.2d 697, 702 (E.D. Pa. 2004).  

2.  The legal impediment to the Veteran's marriage to the 
appellant was not thereafter removed by the death of [redacted]
or by annulment or divorce.  23 Pa. C.S. § 1702(a).  

3.  At the time of his death, by reason of his preexisting 
marriage to [redacted], the appellant was not legally married 
to the appellant under the law of the place where the parties 
resided at the time of marriage or the law of the place where 
the parties resided when the rights to benefits accrued. 38 
U.S.C.A. § 103(c) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.1(j) (2008).  

4.  The criteria for recognition of status as a claimant, as 
the surviving spouse of the Veteran, are not met.  38 
U.S.C.A. §§ 101, 103(c) (West 2002 & Supp. 2008), 38 C.F.R. 
§§ 3.1(j) (2008), 3.205, 3.206, 3.50, 3.52, 3.53, 3.54  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA  

The Veterans Claims Assistance Act of 2000 (VCAA), provides 
that VA has a duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.56(a), 3.159, 3.326(a) (2008).

In this case, the appellant filed a claim for DIC benefits.  
In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the Veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a Veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons 
why any claim made during the deceased Veteran's lifetime was 
not granted.  Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response. Hupp v. 
Nicholson, 21 Vet. App. 342 at 352-353 (2007).

In this case, the appellant was sent a letter dated in 
October 2004 that explained VA's duty to assist her and which 
informed her that she needed to prove that her husband died 
on active duty or from a service connected disease or injury.  
The letter also informed the claimant that her claim was 
being contested by another claimant who alleged that the 
Veteran was never divorced from [redacted]  The appellant was 
requested to send VA evidence showing that the Veteran was in 
fact divorced from [redacted] and evidence showing that the 
appellant was the unmarried surviving spouse of the Veteran.  
This letter was sent prior to the administrative decision 
that determined that [redacted] was the Veteran's surviving 
spouse for VA benefits purposes, prior to the decision 
granting [redacted] DEA, and prior to the April 2006 letter 
informing the appellant that she was not the proper claimant 
for DIC benefits for the death of this Veteran.

While the above described notice did not comply with Hupp, 
this error is harmless insofar as the appellant is not the 
proper claimant for DIC benefits, and such benefits could not 
be awarded to her as a matter of law  See e.g., Vazquez-
Flores v. Peake, 22 Vet. App. 37, 46 (2008) (stating that a 
pre-adjudicator notice error is harmless where the benefit 
sought could not have been awarded as a matter of law).  

While the VCAA also generally requires VA to assist claimant 
in obtaining evidence relevant to their claims, VA is not 
required to provide such assistance claimant if "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R. § 
3.159(d).  In this case, the evidence shows that the claimant 
lacks legal eligibility for the benefit sought. 

In any event, VA has of record evidence addressing the 
appellant's status as a proper claimant, including various 
documents, witness statements, and the hearing testimony of 
the appellant and her brother.  There is no indication that 
additional evidence exists that would assist the appellant in 
establishing claimant status.  In March 2009, the appellant 
indicated that she had no additional information or evidence 
to submit.  Therefore, to the extent that the duty to assist 
applies to this case, it was met.

This case was previously remanded by the Board in July 2008.  
The Board remand instructed the RO/AMC to contact [redacted] 
and request that she provide a complete copy of her son's 
birth certificate; a copy of any legal documents evidencing 
her name change; and a copy of any legal documents showing 
she was previously named [redacted].  The RO/AMC was also 
instructed to contact the appropriate agency to determine 
whether there is any record of the dissolution of the 
Veteran's marriage to [redacted].  All of the required 
development was accomplished. Stegall v. West, 11 Vet. App. 
268 (1998).

The Board's July 2008 Remand also instructed this case to be 
properly processed in accordance with the rules pertinent to 
contested claims.  These rules are set forth at 38 C.F.R. § 
19.100 et seq., and, for the most part, pertain to ensuring 
that all interested parties are fully apprised of material 
developments in the claim.  In this case, while the appellant 
appears to have been provided all required notices, the 
claims file does not indicate whether [redacted] was provided 
a copy of the March 2009 statement of the case (SOC).  
However, given the action taken herein, this failure is 
harmless.  This decision does not prejudice [redacted] and 
the appellant was not prejudiced by any failure of the RO to 
provide proper notice to [redacted].


II.  Status as Claimant

The appellant contends that is the surviving spouse of the 
Veteran.

Pertinent VA laws and regulations provide that VA death 
benefits may be paid to a surviving spouse who was married to 
the Veteran: (1) for at least one year prior to the Veteran's 
death, or (2) for any period of time if a child was born of 
the marriage, or was born to them before the marriage. 38 
C.F.R. § 3.54; see 38 U.S.C.A. § 1102. "Spouse" is defined 
as by regulation as "a person of the opposite sex whose 
marriage to the veteran meets the requirements of [38 C.F.R.] 
§ 3.1(j)." 38 C.F.R. § 3.50(a).  38 C.F.R. § 3.1(j) defines 
"marriage" as "a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the rights to 
benefits accrued." Id. A "surviving spouse" is defined as 
a member of the opposite sex who was the spouse of the 
Veteran at the time of the Veteran's death and who (1) lived 
with the Veteran continuously since the time of the parties' 
marriage to the date of the Veteran's death, unless there was 
a separation which was due to the misconduct of, or procured 
by, the Veteran without the fault of the spouse, and (2) 
except as provided in 38 C.F.R. § 3.55 (pertaining to certain 
terminations of subsequent marriages), has not remarried and 
has not held him or herself out to the public as the spouse 
of a member of the opposite sex with whom he or she was then 
cohabiting. 38 C.F.R. § 3.50 (b).
 
Additionally, under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 
3.52, where an attempted marriage of a claimant to a Veteran 
was invalid by reason of a legal impediment, the marriage 
will nevertheless be deemed valid by VA if: (1) the marriage 
occurred at least 1 year before the Veteran's death (or 
existed for any period of time if a child was born of the 
purported marriage or was born to the parties before such 
marriage); (2) the claimant entered into the marriage without 
knowledge of the impediment; (3) the claimant cohabited with 
the Veteran continuously from the date of marriage to the 
date of the Veteran's death; and (4) no claim has been filed 
by a legal surviving spouse who was found entitled to 
gratuitous death benefits other than accrued monthly benefits 
covering a period prior to the Veteran's death.  38 C.F.R. § 
3.52.  

In this case, a marriage certificate shows that the Veteran 
married "[redacted]" in Delaware County, Pennsylvania, in 
April 1969.  Records including a birth certificate, school 
records, social security cards, and a driver's license 
satisfactorily establish that [redacted] and [redacted] are, 
in fact, the same person.  "[redacted]" appears to be another 
spelling of "[redacted]".  [redacted] used the names [redacted] 
and [redacted], sometimes going by "[redacted][redacted]".  
According to her October 2004 and October 2008 statements, 
this occurred because she was named [redacted] on her birth 
certificate, but was abandoned by her parents as an infant 
and raised by a family that called her [redacted].  Hospital 
records and a birth registration notice show that [redacted] 
and the Veteran had a child together that was born in 
November 1970.

In an October 2004 statement, [redacted] alleged that the 
Veteran left her in 1978 due to his drug problem.  Their son 
also wrote a statement dated in October 2004 in which he 
alleged that his father "walked out" on him and his mother 
when he was 8 years old.  A woman who identified herself as 
the former spouse of the Veteran's brother also indicated 
that the Veteran left [redacted] "on his own" and that he 
"seem[ed] to have had a drug problem." VA treatment records 
confirm that the Veteran had a history of opiate dependence.  

[redacted] denied that she and the Veteran were ever formally 
divorced.  In accordance with the instructions set forth in 
the July 2008 remand, VA contacted the appropriate 
Pennsylvania agency to determine if their was any record of 
the Veteran obtaining a divorce from "[redacted]"  In 
December 2008 a reply was received that indicated that no 
such record was found.  This is consistent with other 
evidence on file indicating that no divorce was ever sought 
in regard to the first marriage.

A marriage certificate indicates that the Veteran married the 
appellant in Philadephia, Pennsylvania in August 1979.  The 
marriage certificate indicates that the Veteran was not 
previously married.  In a statement dated in February 2005, 
the appellant wrote that she and the Veteran were happily 
married and cohabiting for 22 years, until his death.  She 
further indicated that the Veteran never spoke to her about 
his first wife, except to tell her that "he was divorced and 
free to marry."  In a statement on a VA Form 9 dated in 
January 2008, the appellant wrote that she was married to the 
Veteran for 25 years and did not know he was previously 
married to another woman.  At the May 2008 hearing, the 
appellant testified that she was unaware of the Veteran's 
prior marriage.  The appellant's brother also testified at 
the hearing that the appellant and the Veteran had lived 
together as husband and wife, and that he believed that the 
Veteran thought that he was divorced from his first wife.  
The appellant's brother testified that he did not know 
anything about the Veteran's first wife.  The appellant 
testified that, to her knowledge, the Veteran always lived in 
Philadelphia.  

The above evidence demonstrates that the appellant's marriage 
to the Veteran was invalid because at the time of the 
purported marriage, the Veteran was still married to [redacted]
C.  See Int'l Painters and Allied Trades Indus. Find v. 
Calabro, 312 F.Supp.2d 697 (E.D. Pa. 2004) (noting that 
"[o]ne whose previous marriage has not been dissolved is 
incapable of contracting to marry another.")  While under 
specified conditions Pennsylvania law will recognize the 
validity of certain marriages that were entered into while 
one of the parties thereto was still married to another 
person, the validity of such subsequent married is not 
recognized until the prior marriage is dissolved by death, 
divorce, or annulment. See 23 Pa. C.S. § 1702(a). Therefore, 
this exception to the general rule that a person who is still 
married to one person may not validly marry another does not 
apply to the facts of this case.

This case also does not meet all four of the criteria for 
VA's recognition of an otherwise invalid marriage.  See 38 
C.F.R. § 3.52.  While the evidence indicates that the 
purported marriage between the appellant and the Veteran 
occurred more than 20 years before his death, that the 
appellant was unaware that the Veteran was still married to 
someone else at the time she purportedly married him, and 
that the appellant continuously cohabited with the Veteran 
until his death, thus satisfying the first three criteria, 
the fourth criterion set forth in 38 C.F.R. § 3.52 was not 
met.  Specifically, in this case a claim was filed by the 
Veteran's legal surviving spouse, [redacted]  [redacted] was 
found to be entitled to recognition as the spouse of the 
Veteran by an administrative decision dated in January 2005 
and was previously awarded eligibility for DEA.  

The facts fully support the RO's finding that [redacted] was 
the Veteran's legal surviving spouse, insofar the evidence 
does not show that either party obtained a divorce or 
annulment of their marriage during the Veteran's lifetime.  
Moreover, while [redacted] and the Veteran were separated 
since in or about 1978, the evidence indicates that the 
separation occurred due to the Veteran's drug abuse, and not 
due to any fault of [redacted]  38 C.F.R. § 3.50(b).  There 
is no evidence that [redacted] remarried or held herself out 
as married to another man with whom she cohabitated after her 
separation from the Veteran.  See id. 
 
The Board acknowledges the appellant's arguments that other 
factors should be considered in this case, including the 
appellant's reliance on the Veteran's representations that he 
was legally capable of marrying her, her financial dependency 
on the Veteran, and the fact that she cared for the Veteran 
during the years of declining health that occurred prior to 
his death.  In this regard, the Board notes this care of the 
Veteran, but is bound by the laws passed and the regulations 
promulgated by the Department.  38 U.S.C.A. § 7104.  
Regardless of the facts herein, the Board has no jurisdiction 
to award the appellant benefits to which she is not legally 
entitled.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the claimant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable herein because the preponderance of 
the evidence establishes that the appellant is not a proper 
claimant for benefits arising out of the death of this 
Veteran.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is 
denied.


ORDER

The appellant is not recognized as the surviving spouse of 
the Veteran for the purpose of receiving VA death benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


